943 So. 2d 299 (2006)
Brad HIGGINBOTHAM, Appellant,
v.
Timothy BOZEMAN, Appellee.
No. 1D06-3006.
District Court of Appeal of Florida, First District.
December 6, 2006.
Robert M. Ervin, Jr. of Ervin, Kitchen & Ervin, Tallahassee, for Appellant.
Kenneth W. Sukhia of Conwell, Sukhia & Kirkpatrick, P.A., Tallahassee, for Appellee.
*300 PER CURIAM.
This appeal is DISMISSED for lack of jurisdiction. Florida Rule of Civil Procedure 1.540 does not authorize motions that seek relief from a mandate of this Court issued to the trial court.
WOLF, LEWIS, and THOMAS, JJ., concur.